Citation Nr: 0321066	
Decision Date: 08/21/03    Archive Date: 09/02/03

DOCKET NO.  96-46 955	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of injuries sustained in a September 1985 motor 
vehicle accident, while in the line of duty and not the 
result of the appellant's willful misconduct.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION


The veteran served on active duty from November 1978 to 
August 1987.

This matter came before the Board of Veterans' Appeals 
(Board) from a July 1996 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio 
that disallowed the reopening of the appellant's claim for 
service connection for residuals of injuries sustained in a 
car accident on the basis that no new and material evidence 
had been submitted.  The Board entered a decision on 
September 30, 1997.  The veteran appealed the denial of this 
claim to the United States Court of Appeal for Veterans 
Claims (Court).  

In April 1999, the Office of General Counsel for VA, on 
behalf of the Secretary (Appellee), filed a motion to remand 
the Board's decision and stay further proceedings.  The 
Court, in its July 1999 order, granted the Appellee's motion 
and vacated the Board's decision and remanded it to the 
Board.

The Board again denied the veteran's request to reopen the 
claim in an April 2000 decision and the veteran again 
appealed the denial to the Court.  In January 2001 a Joint 
motion was filed to vacate and remand the Board's April 2000 
decision.  In its January 2001 order, the Court vacated and 
remanded the Board's decision.  

The Board, in an August 2002 decision, again determined that 
the veteran had not submitted new and material evidence to 
reopen the claim.  In October 2002, an appeal was filed with 
the Court.  However, it was later ascertained that the 
veteran had died in April 2002.  In a February 2003 order, 
the Court vacated the August 2002 Board decision and 
dismissed the appeal for lack of jurisdiction.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
November 1978 to August 1987.

2.	On February 3, 2003 the Board was notified by an order 
of the United States Court of Claims for Veterans Appeals, 
that the veteran died on April [redacted]
, 2002.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2002).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2002).


ORDER

The appeal is dismissed.


		
DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


